COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00508-CV


DISA & DIYA, INC.; NILESH                                        APPELLANTS
JAYSWAL; ANJANA JAYSWAL;
AND BIPIN JAYSWAL

                                           V.

VIMALBHAI PATEL                                                     APPELLEE


                                       ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellants' “Motion To Dismiss.”       It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

      1
       See Tex. R. App. P. 47.4.
                                        PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: February 21, 2013




                               2